Case 19-15096-JKO Doci13 Filed 05/10/19 Page 1 of 24

Fillin this information to identify your case:

Debtor 1 Patty M. Spry

First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

 

Case number 19-15096-BKC-JKO
(if known) ( Check if this is an

amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B}

 

1a, Copy line 55, Total real estate, from Schedule A/Bo...... o.oo ces ceneeesesdenseeseuersssesusnsessesssetnssuuvscsesseneeanes $ 345,974.00
1b. Copy line 62, Total personal property, from Schedule AVB.... cc ccc ccccsecessceneseseseeseseseseatensnenssssnetsseeesceseees $ 2,725.00
1c. Copy line 63, Total of all property on Schedule AVB.......c.ccccceccssessssscsessessecescccenscsesssesessecsssessseseeceseusveestieavecsnanes $ 348,699.00
Summarize Your Liabilities |
Your liabilities

Amount you cwe

2.  Schedtle D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 400,000.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6¢ of Schedule E/F 0c $ 9.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EVP... $ 0.00

 

Your total liabilities | $ 400,000.00

 

 

 

Summarize Your Income and Expenses

4. Schedule f: Your income (Official Form 1061}
Copy your combined monthly income from line 12 of Schedule foo... cc cecececcsescesssccsccoessesseseaccscesesscesesssecaeesseaeess $ 2,716.44

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ of Schedule Jo... eeeccccccecececececereeeceessceseessesenseeseeeeneneneaeaeees $ 1,572.00

Answer These Questions for Administrative and Statistical Records

6, Are you filing for bankruptcy under Chapters 7, 11, or 137
(No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

@ Yes
7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9q for statistical purposes. 28 U.S.C. § 159.

G Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 2 of 24

 

 

 

 

 

 

 

 

 

Debtor! Patty M. Spry Case number (if known) 19-15096-BKC-JKO
8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. 1,274.44
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.} 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +§ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (¢) 1996-2019 Best Case, LLC - waw.bestcase.com

Best Case Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 3 of 24
Fitin this intormation to identity your case and this filing:

Debtor 1 Patty M. Spry

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middia Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

 

Case number 19-15096-BKC-JKO C} Check if this is an
amended filing

 

 

 

Official Form 106A/B
Schedule A/B: Property 12415

In each category, separately jist and describe Items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.
WH ves. Where is the property?

 

 

 

 

 

44 What is the property? Crack ail that apply
7240 N.W. 45th Street HE Single-family nome Do not deduct secured ciaims or exemptions. Put
Street address, if available, or other description jeunit build; the amount of any secured claims on Schedule D-
Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
(] Manufactured or mobile home
Current value of the Current value of the
Fort Lauderdale FL 33319-0000 0 Land entire property? portion you own?
City State ZIP Code [investment property $345,974.00 $345,974.00
1 Timeshare Describe the nature of your ownership interest
C1] Other {such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one —«4 life estate), if known.
WM cebtor 1 only Fee simple (Homestead Property)
Broward O1 debtor 2 only
County
C1 Debtor 1 and Debtor 2 only Oo Check if this Is community property
[4 At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as locai
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for

pages you have attached for Part 1. Write that number here... - see seseed? $345,974.00

 

 

 

 

ties Describe Your Vehicles

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. lf you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

BNo
OO Yes

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright {c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 4 of 24
Debtor 1 Patty M. Spry Case number (ifknown) 19-15096-BKC-JKO

 

4. Watercraft, aircraft, motor homes, ATVs and cther recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

MNo
CD Yes

 

5 Add the doliar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here... “ " ve => $0.00

 

 

 

 

[ease Describe Your Personal and Household ttems

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, ftnens, china, kitchenware

ONo
Yes. Describe...

 

Microwave, Recliner, Dishwasher, Stove, Washer, Dryer,
Refrigerator, Diningroom Table & Chairs, Bar Stools, 2 Bedroom
Sets, Livingroom Set, Den Set, 2 Chairs, Love Seat, Sofa, End
Table, Coffee Table & Outdoor Patio Furntire $700.00

 

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
1 No

Ml Yes. Describe.....

 

[3 Televisions, Stereo, Laptop Computer and Printer | $300.00

 

 

8. Collectibles of value
Exampies: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles
No

CO Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musicai instruments

no
O Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Mino
[] Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
ONo

M Yes. Describe.....

 

| Assorted Women's Wearing apparel | $200.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
O No
Wl Yes. Describe...
Official Form 106A/8 Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase.com Bast Case Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 5 of 24
Debtor? Patty M. Spry Case number (ifknown) 19-15096-BKC-JKO

 

| Assorted Jewelry $500.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

Bi No
O Yes. Describe...

14, Any other personal and household items you did not already list, including any health aids you did not list
Hino

O Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached 00.0
for Part 3. Write that number here vs $1,700.00

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

16. Cash
Examples; Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
ONo

Pocket Cash $25.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. tf you have multiple accounts with the same institution, list each.
ONo

yes Institution name:

17.4. Bank of America Checking Acct. #3952 $1,000.00

 

 

18. Bonds, mutual! funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
MNo
DD YeS...ccccccccceee institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

HB No
1 Yes. Give specific information about them..................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer te someone by signing or delivering them.

BNo
0 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
BNo

C Yes. List each account separately.
Type of account: Institution name:

Official Form 1064/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2079 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 6 of 24
Debtor? Patty M. Spry Case number (known) 19-15096-BKC-JKO

22. Security deposits and prepayments ; ;
Your share of all unused deposits you have made so that you may continue service or use from a company -
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

Bi No
DD Yes, eee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

MNc
O Yes............. Issuer name and description,

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b){1), 529A(b), and 529(b)(1).

BNo
DO Yes... Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
MNo
O Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Hi No
Cl Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exctusive licenses, cooperative association holdings, tiquor licenses, professional licenses

No
(J Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
De not deduct secured
claims or exemptions.

28. Tax refunds owed to you
M No
O Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
Mino

C1 Yes. Give specific information.......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

BNo
CO Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA), credit, homeowner's, or renter’s insurance
EH No
C Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

Hi Nno
CJ Yes. Give specific information..

Official Form 106A/B Schedule A/B: Property page 4
Software Copynght (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 7 of 24
Debtor’ Patty M. Spry Case number (ifkrown) 19-15096-BKC-JKO

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

MNo
CJ Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
fF] Yes. Describe each claim.........

35. Any financial assets you did not already list
No
O Yes. Give specific information..

 

36. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached $1,025.00
for Part 4. Write that number here ve ve " . daspeceeessenausnsaaenee : .

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
BB No. Go to Part 6.

CJ Yes. Go to jine 38.

ace Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
If you own or have an interest in farmland, jist itin Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Hl No. Go to Part 7.

DC Yes. Go te line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MNo
C1 Yes. Give specific information.........

 

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number Here ...........ccccnecnscscecerscens $0.00
List the Totals of Each Part of this Form .

55. Part 1: Total real estate, line 2 .... wn ws wn " ws $345,974.00

56. Part 2: Total vehicles, line 5 $0.00

57, Part 3: Total personal and household items, line 15 $1,700.00

58. Part 4: Total financial assets, line 36 $1,025.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

6+. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $2,725.00 Copy personal property total $2,725.00

63. Total of all property on Schedule A/B. Add line 55 + line 62 $348,699.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2019 Bast Case, LLC - www.bastcase.com Bast Case Bankruptcy
Case 19-15096-JKO Doci3 Filed 05/10/19 Page 8 of 24
Filin tis information to identify your case:

Debtor 1 Patty M. Spry

First Name Middle Name Last Name

Debtor 2
{Spouse if, filing} First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

 

Case number 49-15096-BKC-JKO

 

 

 

(if known} 0 Check if this is an
amended filing

Official Form 106C

Schedule C: The Property You Claim as Exempt “ 49

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B} as your source, list the property that you claim as exempt. {f more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market vaiue under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
@ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and Hine on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
7240 N.W. 45th Street Fort Fla. Const. art. X, § 4(a)(1);
345,974.00 345,974.00 * ;
Lauderdale, FL 33319 Broward __ $345,974.00 7 __ $348,974.00. Fla. Stat. Ann. §§ 222.01 &
County [ 100% of fair market value, upto 222.02
Line from Schedule A/B: 14.1 any applicable statutory limit
Microwave, Recliner, Dishwasher, Fla. Const. art. X, § 4(a)(2)
; , 700. 700.00 7
Stove, Washer, Dryer, Refrigerator, 4700.00 $
Diningroom Table & Chairs, Bar Cl 100% of fair market value, up to
Stools, 2 Bedroom Sets, Livingroom any applicable statutory timit

Set, Den Set, 2 Chairs, Love Seat,
Sofa, End Table, Coffee Table &
Outdoor Patio Furntire

Line from Schedule A/S: 6.4

 

 

3 Televisions, Stereo, Laptop Fla. Const. art. X, § 4(a)(2}
Computer and Printer $300.00 $300.00
Line from Schedule A/B: 7.1 D 100% of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

() No
M@ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

O No
a Yes
Official Form +06C Schedule C: The Property You Claim as Exempt page 1 of 1

Software Copyright (c} 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 9 of 24

Fillin this information to identify your case:

Patty M. Spry

First Name

Debtor 1

Middle Name Last Name

Debtor 2

 

(Spouse if, filing) First Name Middle Name Last Name

SOUTHERN DISTRICT OF FLORIDA

United States Bankruptcy Court for the:

 

Case number
{if known)

19-15096-BKC-JKO

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

O Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two marred people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

fAumber (if known).
1. Do any creditors have claims secured by your property?

C1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

i Yes. Fill in all of the information below.

 

List All Secured Claims

i
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Column A Goluma 8 Column C
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible. list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim Hany
2.1 |Wells Fargo Bank, NA Describe the property that secures the claim: $400,000.00 $345,974.00 $54,026.00

 

Creditors Name

7240 N.W. 45th Street
clo Wells Fargo Home Lauderhill, Florida 33319

vortgage 558 as of the date you file, the claim is: Check all that
San Antonio, TX 78265 C1 contingent

Number, Street, City, State & Zip Code D unliquidated

CF Disputed

Nature of lien, Check all that apply.

 

 

 

Who owes the debt? Check one.

@ pebior 1 only

OD Debtor 2 only

CI Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

01 Check if this claim relates to a
community debt

0 An agreement you made (such as mortgage or secured
car loan)

CO statutory lien (such as tax lien, mechanic's lien)

| Judgment lien from a lawsuit

WH other (including a right to offsen + First Mortgage against Debtor's Single Family Home

(Homestead Property)

Date debt was incurred Last 4 digits ofaccount number 3840

 

 

 

 

 

Add the dollar value of your entries in Column A on this page. Write that number here: $400,000.00
Hf this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $400,000.00

 

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed In Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 4, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to be notified for any
debts in Part 1, do not fill out or submit this page.

0 Name, Number, Street, City, State & Zip Code
Wells Fargo Bank, NA
c/o Aldridge/Connors, LLP
Attomeys for Plaintiff
1615 South Congress Ave, Ste 200
Delray Beach, FL 33445

On which line in Part 1 did you enter the creditor? _ 2.1

Last 4 digits of account number _3840

 

page 1 of 1
Best Case Bankruptcy

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com
Case 19-15096-JKO Doci13_ Filed 05/10/19 Page 10 of 24

Fillin this information to identify your case:
Debtor 1 Patty M. Spry
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Narne Middle Name Last Name

 

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF FLORIDA

 

Case number 19-15096-BKC-JKO
(if known} O Check if this is an

amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY ciaims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partlally secured claims that are listed in
Schedule D: Creditors Who Have Clalms Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
i No. Go to Part 2.

D ves.
List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

MB No. You have nothing te report in this part. Submit this form to the court with your other schedules.
O ves.

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarty, If you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts In Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, §159, Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total - ae
claims
from Part t 6b. Taxes and certain other debts you owe the government Sb. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 69. $ 0.00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount Bi.
here. $ 0.06
6). Total Nonpriority. Add lines 6f through éi. gj. $ 0.00
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 1

Software Copyright (c} 1996-2019 Best Case, LLC - www bestcase com 41230 Best Case Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 11 of 24
Fillin this information to identify your case:

Debtor 4 Patty M. Spry

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF FLORIDA

 

Casenumber 19-15096-BKC-JKO
(if known} OO Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Bo you have any executory contracts or unexpired leases?
MI No. Check this bex and file this form with the court with your other schedules. You have nothing else to report on this form.
C Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or jease is for
Name, Number, Street, City, State and ZIP Code

 

2.1
Name

 

 

Number Street

 

City State ZIP Code
2.2

Name

 

 

Number Street

 

City State ZIP Code
2.3
Name

 

 

Number Street

 

City State ZIP Code
24

Name

 

 

Number Street

 

City State ZiP Code
25

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases ‘ Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 19-15096-JKO Doc13 Filed 05/10/19 Page 12 of 24
Filiin this information to identify your case:

Debtor 1 Patty M. Spry

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

 

Case number 49-15096-BKC-JKO
(if known) O Check if this is an

amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 12/45

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not jist either spouse as a codebtor.

Mineo
CO Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i No. Go to line 3.
CJ Yes. Did your spouse, former spouse, or legal equivalent tive with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G}, Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 7: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 D1 Schedule D, tine
Name CO Schedule E/F, line
OO Schedule G, tine
Number Street
Gity State ZIP Gode
3.2 CO Schedule D, line
Name O Schedule E/F, jine
OO Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Caso Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 13 of 24

Fiiin this mformation to identify your case

Debtor 1 Patty M. Spry

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

 

Case number —_19-15096-BKC-JKO Check if this is:
(If known) C An amended filing

C Asupplement showing postpetition chapter
13 income as of the following date:

Official Form 1061 MM/DDIYYYY

Schedule I: Your Income 1215

Be as complete and accurate as possible. If two married peopie are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additiona! pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

 

 

 

 

information. Debtor1 Debtor 2 or non-filing spouse
If you have more than one job, Emo! t stat 0 Employed CD Employed
attach a separate page with Mmployment status
information about additional i Not employed C1 Not employed
employers. .
Occupation Teacher

 

include part-time, seasonal, or
self-employed work. Employer's name

 

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there?

 

Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nathing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

 

 

 

For Debtor 1 For Debtor 2 or
‘ _non-filing spouse
List monthly gross wages, salary, and commissions (before all payroll
2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 «$ 0.00 $ NIA
3. Estimate and list monthly overtime pay. 3. +$ 0.00 86+ NIA
4. Calculate gross Income. Add line 2 + line 3. 4.) $ 0.00 $ N/A

 

 

 

 

 

Official Form 106] Schedute |: Your Income page 1
Debtor1 Patty M. Spry Case number (ifknown) 19-15096-BKC-JKO
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4. $ 0.00 «§ NIA
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. § 0.00 ¢ N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ NIA
5c. Voluntary contributions for retirement plans 5c. § 0.00 «63 N/A
5d. Required repayments of retirement fund loans 5d. $ 0.00 6 «6$ NIA
5e. Insurance Se. §$ 0.00 6 § NIA
5f Domestic support obligations Sf = §$ 0.00 $ NIA
5g. Union dues 5g. $ 0.00 «6$ N/A
5h. Other deductions. Specify: Sh+ $ 0.00 + $ NIA
Add the payroll deductions. Add lines 5at+5b+5c+5d+5e+5f+5g+5h. 6 §$ 0.06 $ NIA
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7, $ 0.00 = $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income, ga. $ 1,000.00 $ N/A
8b. Interest and dividends 8b. $ 0.00 § NIA
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. § 0.00 $ NIA
8d. Unemployment compensation ad $ 0.00 §¢ N/A
8e. Social Security Be. $ 1,442.00 $4 N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: ef 6 $ 0.00 3 N/A
8g. Pension or retirement income 8g. $ 274.44 $ N/A
8h. Other monthly income. Specify: 8+ $ 0.00 +$ N/A
9. Add ali other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. 1$ 2,716.44, |5 NIA
10. Calculate monthly income. Add line 7 + line 9. 10. | 5 2,716.44 | +) $ N/A | =| $ 2,716.44
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 9.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistica! Summary of Certain Liabilities and Related Data, if it
applies 12.) $2,716.44)
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
a No.
oO Yes. Explain: |
Official Form 1061 Schedule I: Your Income page 2

Case 19-15096-JKO Doci13 Filed 05/10/19 Page 14 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 15 of 24

 

 

 

aH LEGA Me OURO T=T0rO COTS LADLE ae 7010 t= bea
Debtor 1 Patty M. Spry Check if this is:
Ol An amended filing
Debtor 2 OC] Asupplement showing postpetition chapter
(Spouse, if filing} 13 expenses as of the following date:
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA MM/DD/YYYY

 

Casenumber 19-15096-BKC-JKO

(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12415

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Describe Your Household
1. Is this a joint case?

WF No. Go to line 2.
CO Yes. Does Debtor 2 live in a separate household?
0 No
CJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? [ No

   

 

 

 

 

Do nat list Debtor 1 and Ml ves Fill out this information for Dependent's relationship to Dependent’s Does dependent
Debtor 2. ~ each dependent.............. Debtor 1 or Debtor 2 age live with you?
Do not state the O No
dependents names. Granddaughter @ ves
O No
O Yes
OC No
OD Yes
ONo
O Yes
3. Deo your expenses include MNo
expenses of people other than

yourself and your dependents? 0 Yes

 

Estimate Your Ongoing Monthly Expenses

 

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule /: Your income
(Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. § 0.00

 

If not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106 Schedule J: Your Expenses page 1
Case 19-15096-JKO Doc 13

Debtor1 Patty M. Spry

6.

on

11.
12.

13.
14.
15.

16.

47.

18,
19.

20,

21.
22.

23.

24.

Official Form 106J

Filed 05/10/19

 

 

 

 

 

 

 

Page 16 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:
6a. Electricity, heat, natural gas 6a. 3 200.00
6b. Water, sewer, garbage collection 6b. $ 75.00
6c. Telephone, ceil phone, Internet, satellite, and cable services 6c. §$ 200.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 250.00
Childcare and children’s education costs 8. §$ 0.00
Clothing, laundry, and dry cleaning 9. $ 22.00
Personal care products and services 10. $ 25.00
Medical and dental expenses 11. $ 100.00
Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments 12. $ 200.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 9.00
Charitable contributions and religious donations 14. $ 0.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 200.00
15¢. Vehicle insurance 15¢. $ 0.00
15d. Other insurance. Specify: 16d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. §$ 0.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 106). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 300.00
Specify: Daughter 19,
Other real property expenses not included in lines 4 or 5 of this form or on Schedule !: Your income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. §$ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. § 0.00
Other: Specify: 21. +$ 0.00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 1,572.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 4,572.00
Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 2,716.44
23b. Copy your monthly expenses from line 22c above. 23b. -$ 1,572.60
23¢c. Subtract your monthly expenses from your monthly income.

The result is your monthly net incone.. y 23c. | $ 1,144.44

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

Wi No.

Case number (if known) 19-15096-BKC-JKO

 

O Yes. | Explain here:

 

Schedule J: Your Expenses

page 2
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 17 of 24

Fillin this information to identify your case:
Debtor 1 Patty M. Spry
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF FLORIDA

 

Case number 19-15096-BKC-JKO
(if known} O Check if this is an

amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

{if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

m No

O Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119}

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct. :

 

 

 

 

X Is! Patty M. Spry x
Patty M. Spry Signature of Debtor 2
Signature of Debtor 1
Date May &, 2019 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1995-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 18 of 24

Fill in this information to identify your case:

Debtor 1 Patty M. Spry

First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

 

Case number 419-15096-BKC-JKO
(if known} O Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4H19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

CO Married
M Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

M No

O Yes. List all of the piaces you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

@ No
O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

EERE Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

O No
Byes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check ail that apply. (before deductions and Check ail that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until [] Wages, commissions, ~—— [1 Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
EF] Operating a business C) Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Bast Case, LLC - www. bestcase.com Best Case Bankrupicy
Case 19-15096-JKO Doci13_ Filed 05/10/19 Page 19 of 24

 

 

 

 

Debtor! Patty M. Spry Case number tifknown) 19-15096-BKC-JKO
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: 0 Wages, commissions, =—— [] Wages, commissions,
(January 4 to December 31 ' 2018 } bonuses, tips bonuses, tips
CO Operating a business C] Operating a business
For the calendar year before that: Ci Wages, commissions, ——— 0) Wages, commissions,
(January 1 to December 31, 2017 ) bonuses, tips bonuses, tips
Operating a business CO Operating a business
5. Did you receive any other income during this year or the two previous calendar years?

Include income regardless of whether that income is taxable. Examples of offer income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income: interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

 

 

O No
Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)
From January 1 of current year until Social Security, $10,865.00
the date you filed for bankruptcy: Pension & Rental
Income
For last calendar year: Social Security, $20,597.00
(January 1 to December 31, 2018 ) Pension & Rental
Income
For the calendar year before that: Social Security, $20,500.00

(January 1 to December 31, 2017 } Pension & Rental

Income

 

List Certain Payments You Made Before You Filed for Bankruptcy

6.

Official Form 107

 

Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

O No.

@ yes.

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in t1 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
Ol Ne. Goto line 7.

O Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

HNo. = Goto line 7.

OC ves List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-15096-JKO Doci3 Filed 05/10/19 Page 20 of 24

 

 

Debtor? Patty M. Spry Case number (ifknown) 419-15096-BKC-JKO
Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any generai partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for

a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations, such as child support and
alimony.

@ No

DO Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benafited an
insider?

Include payments on debts guaranteed or cosigned by an insider.

HM No

(1) Yes. List all payments to an insider

Insiders Name and Address Dates of payment Total amount Amount you Reason for this payment
paid stillowe = Include creditor's name

identify Legal Actions, Repossessions, and Foreclosures

9.

Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

O Wo
HM Yes. Fill in the details.

Case title Nature of the case Court or agency Status of the case
Case number

Wells Fargo Bank, NA, P Complaint to Circuit Court (J Pending

vs. Patty Spry, D Foreclose 17th Judicial Circuit C) On appeal
CACE12-021008 Mortgage Broward County, Florida M@ concluded

Final Judgment

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

B® No. Goto line 11.
O1 Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
M@ No
Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount
taken
12. Within 4 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?
M@ No
OG Yes
Offical Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www. bastcase.com

Bast Case Bankrupicy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 21 of 24

Debtor! Patty M. Spry Case number (known) 19-15096-BKC-JKO

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M No

0 Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
MH No
© Yes. Fill in the details for each gift or contribution.
Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed
Charity's Name

Address (Number, Street, City, State and ZIP Code)

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

or gambling?

MB No

CO) Yes. Fill in the details.

Describe the property you lest and Describe any insurance coverage for the ioss Date of your Value of property
how the loss occurred include the amount that insurance has paid. List pending '88 lost

insurance claims on line 33 of Schedule A/B: Property.
GERSAME List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
O No

Yes. Fill in the details.
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Law Office of Steven A. Zipper, PA Attorney Fees April 10, 2019 $1,500.00
5300 NW 33rd Ave, Ste 203

Fort Lauderdale, FL 33309

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deat with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

H@ No
OO Yes. Fill in the detaits.
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made

Official Form 107 Statement of Financial Affairs for Individuals Filling for Bankruptcy

page 4
Software Copyright {c) 1996-2015 Best Case, LLC - www.bestcasa.com

Best Casa Sankrupicy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 22 of 24

Debter1 Patty M. Spry Case number tifknown) 19-15096-BKC-JKO

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.
M@ No

C1 Yes. Fill in the details.

Person Who Received Transfer Description and value of

Describe any property or Date transfer was
Address

property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)
@ No
CO sYes. Fill in the details.
Name of trust Description and value of the property transferred Date Transfer was
made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,

sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

M No
Ol Yes. Fill in the details.
Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Cade} moved, or transfer
transferred
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?
HM No
01 Yes. Fill in the details.
Name of Financial institution Who else had access to it? Describe the contents Do you still
Address (Number, Streot, City, State and ZIP Code) Address (Number, Street, City, have it?
State and ZiP Code}
22.

Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No
O1 Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Coda)

identify Property You Hold or Contro! for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.
@ No
O Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Strest, City, State and ZIP Code) ae Street, City, State and ZIP

Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:
@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page §

Best Case Bankruptcy
Case 19-15096-JKO Doci13 Filed 05/10/19 Page 23 of 24
Debtor1 Patty M. Spry Case number vrknown) 19-15096-BKC-JKO

 

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in viclation of an environmental law?

HM No
O Yes. Fiil in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Nuraber, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

@ No

O Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code}

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M Wo
O ‘Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code}

Give Details About Your Business or Connections to Any Business
27, Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
0 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
1 A member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
0 An officer, director, or managing executive of a corporation
CO An owner of at least 5% of the voting or equity securities of a corporation
HM No. None of the above applies. Go to Part 12.
O Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZF Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

M@ No
C] Yas. Fill in the details beiow.

Name Date Issued
Address
(Number, Street, City, State and ZIP Coda)

Tueree Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-15096-JKO Doci3_ Filed 05/10/19 Page 24 of 24
Debtor! Patty M. Spry Case number (itknown) 19-15096-BKC-JKO

 

are true and correct. { understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

isi Patty M. Spry

Patty M. Spry Signature of Debtor 2
Signature of Debtor 1

 

Date May &, 2019 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
MNo

0 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
Mino
C1 Yes. Name of Person _ Attach the Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Fillng for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
